

	

		II

		109th CONGRESS

		2d Session

		S. 2465

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mrs. Boxer (for herself,

			 Mr. Smith, and Mr. Durbin) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Foreign Relations

		

		A BILL

		To amend the Foreign Assistance Act of 1961 to provide

		  increased assistance for the prevention, treatment, and control of

		  tuberculosis, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the Stop

			 Tuberculosis (TB) Now Act of 2006.

		2.FindingsCongress finds the following:

			(1)Tuberculosis is one of the greatest

			 infectious causes of death of adults worldwide, killing nearly 2,000,000 people

			 per year—one person every 15 seconds.

			(2)One-third of the world’s population is

			 infected with the tuberculosis bacterium and an estimated 9,000,000 individuals

			 develop active tuberculosis each year.

			(3)Tuberculosis is the leading killer among

			 individuals who are HIV-positive due to their weakened immune systems, and it

			 is estimated that one-third of people with HIV infection have

			 tuberculosis.

			(4)Today, tuberculosis is a leading killer of

			 women of reproductive age.

			(5)There are 22 countries that account for 80

			 percent of the world’s burden of tuberculosis. The People’s Republic of China

			 and India account for 35 percent of all estimated new tuberculosis cases each

			 year.

			(6)Driven by the HIV/AIDS pandemic, incidence

			 rates of tuberculosis in Africa have more than doubled on average since 1990,

			 making it the only region in the world in which tuberculosis rates are not

			 currently stabilized or declining. The problem is so pervasive that in August

			 2005, African Health Ministers and the World Health Organization (WHO) declared

			 tuberculosis to be an emergency in Africa.

			(7)The wide extent of drug resistance,

			 including multi-drug resistant tuberculosis (MDR–TB), in Eastern Europe and

			 other parts of the world represents a critical challenge to the global control

			 of tuberculosis. Drug resistance surveillance reports have confirmed the

			 serious scale and spread of tuberculosis in Eastern Europe with tuberculosis

			 strains often resistant to all first line drugs and also to some second line

			 drugs.

			(8)With more than 50 percent of tuberculosis

			 cases in the United States attributable to foreign-born individuals and with

			 the increase in international travel, commerce, and migration, elimination of

			 tuberculosis in the United States depends on efforts to control the disease in

			 developing countries. Recent research has shown that to invest in tuberculosis

			 control abroad, where treatment and program costs are significantly cheaper

			 than in the United States, would be a cost-effective strategy to reduce

			 tuberculosis-related morbidity and mortality domestically.

			(9)The threat that tuberculosis poses for

			 Americans derives from the global spread of tuberculosis and the emergence and

			 spread of strains of multi-drug resistant tuberculosis, which is far more

			 deadly, and more difficult and costly to treat.

			(10)DOTS (Directly Observed Treatment

			 Short-course) is one of the most cost-effective health interventions available

			 today and is a core component of the new Stop TB Strategy.

			(11)The Stop TB Strategy, developed by the

			 World Health Organization, builds on the success of DOTS and ongoing challenges

			 so as to serve all those in need and reach targets for prevalence, mortality,

			 and incidence reduction. The Stop TB Strategy includes six components:

				(A)Pursuing high-quality expansion and

			 enhancement of DOTS coverage.

				(B)Implementing

			 tuberculosis and HIV collaborative activities, preventing, and controlling

			 multi-drug resistant tuberculosis, and addressing other special

			 challenges.

				(C)Contributing to the strengthening of health

			 systems.

				(D)Engaging all health care providers,

			 including promotion of the International Standards for Tuberculosis

			 Care.

				(E)Empowering

			 individuals with tuberculosis and communities.

				(F)Enabling and

			 promoting research to develop new diagnostics, drugs, vaccines, and

			 program-based operational research relating to tuberculosis.

				(12)The Global Plan to Stop TB 2006–2015:

			 Actions for Life is a comprehensive plan developed by the Stop TB Partnership

			 that sets out the actions necessary to achieve the millennium development goal

			 of cutting tuberculosis deaths and disease burden in half by 2015 and thus

			 eliminate tuberculosis as a global health problem by 2050.

			(13)While innovations such as the Global

			 Tuberculosis Drug Facility have enabled low-income countries to treat a

			 standard case of tuberculosis with drugs that cost as little as $16 for a full

			 six-month course of treatment, there are still millions of individuals with no

			 access to effective treatment.

			(14)As the global

			 resource investment in fighting tuberculosis increases, partner nations and

			 international institutions must commit to a corresponding increase in the

			 technical and program assistance necessary to ensure that the most effective

			 and efficient tuberculosis treatments are provided.

			(15)The Global Fund to Fight AIDS, Tuberculosis

			 and Malaria is an important global partnership established to combat these

			 three infectious diseases that together kill millions of people a year.

			 Expansion of effective tuberculosis treatment programs constitutes a major

			 component of Global Fund investment, along with integrated efforts to address

			 HIV and tuberculosis in areas of high prevalence.

			(16)The Centers for Disease Control and

			 Prevention (CDC) is actively involved with global tuberculosis control efforts

			 since the global tuberculosis epidemic directly impacts tuberculosis in the

			 United States, and because Congress has strongly urged the CDC each year to

			 increase its involvement with international tuberculosis control

			 efforts.

			(17)The CDC is assisting countries with a high

			 burden of tuberculosis to—

				(A)implement the World Health

			 Organization-recommended control strategies by improving the capacity to

			 diagnose and cure individuals with tuberculosis;

				(B)improve the capacity to diagnose, treat,

			 and prevent tuberculosis in HIV-infected individuals and individuals with

			 multi-drug resistant tuberculosis; and

				(C)conduct programmatically-relevant

			 operational research to identify and evaluate new diagnostics, treatment

			 regimes, and interventions to control tuberculosis.

				3.Assistance to

			 combat tuberculosis

			(a)PolicySection

			 104B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3(b)) is amended

			 to read as follows:

				

					(b)PolicyIt is a major objective of the foreign

				assistance program of the United States to control tuberculosis. In all

				countries in which the United States Agency for International Development has

				established development programs, the following goals in the battle against

				tuberculosis should be achieved by not later than December 31, 2015:

						(1)Reduce by half the

				tuberculosis death and disease burden from the 1990 baseline.

						(2)Sustain or exceed

				the detection of at least 70 percent of cases of tuberculosis infection and the

				cure of at least 85 percent of those cases

				detected.

						.

			(b)AuthorizationSection 104B(c) of the Foreign Assistance

			 Act of 1961 (22 U.S.C. 2151b–3(c)) is amended by striking is authorized

			 to and inserting shall.

			(c)Priority to Stop

			 TB StrategySection 104B(e) of the Foreign Assistance Act of 1961

			 (22 U.S.C. 2151b–3(e)) is amended—

				(1)in the heading, to

			 read as follows: Priority

			 to Stop TB Strategy.—;

				(2)in the first

			 sentence, by striking In furnishing and all that follows through

			 , including funding and inserting the following:

					

						(1)PriorityIn

				furnishing assistance under subsection (c), the President shall give priority

				to—

							(A)activities

				described in the Stop TB Strategy, including expansion and enhancement of DOTS

				coverage, treatment for individuals infected with both tuberculosis and HIV and

				treatment for individuals with multi-drug resistant tuberculosis (MDR–TB),

				strengthening of health systems, use of the International Standards for

				Tuberculosis Care by all providers, empowering individuals with tuberculosis,

				and enabling and promoting research to develop new diagnostics, drugs, and

				vaccines, and program-based operational research relating to tuberculosis;

				and

							(B)funding

							;

				and

				(3)in the second

			 sentence—

					(A)by striking

			 In order to and all that follows through not less

			 than and inserting the following:

						

							(2)Availability of

				amountsIn order to meet the

				requirements of paragraph (1), the President—

								(A)shall ensure that not less

				than

								;

					(B)by striking

			 for Directly Observed Treatment Short-course (DOTS) coverage and

			 treatment of multi-drug resistant tuberculosis using DOTS-Plus, and

			 inserting to implement the Stop TB Strategy; and; and

					(C)by striking

			 including and all that follows and inserting the

			 following:

						

							(B)should ensure that not less than

				$15,000,000 of the amount made available to carry out this section for a fiscal

				year is used to make a contribution to the Global Tuberculosis Drug

				Facility.

							.

					(d)Assistance for

			 WHO and the Stop Tuberculosis PartnershipSection 104B of the

			 Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3) is amended—

				(1)by redesignating

			 subsection (f) as subsection (g); and

				(2)by inserting after

			 subsection (e) the following new subsection:

					

						(f)Assistance for

				WHO and the Stop Tuberculosis PartnershipIn carrying out this section, the

				President, acting through the Administrator of the United States Agency for

				International Development, is authorized to provide increased resources to the

				World Health Organization (WHO) and the Stop Tuberculosis Partnership to

				improve the capacity of countries with high rates of tuberculosis and other

				affected countries to implement the Stop TB

				Strategy.

						.

				(e)DefinitionsSection

			 104B(g) of the Foreign Assistance Act of 1961, as redesignated by subsection

			 (d)(1), is amended—

				(1)in paragraph (1),

			 by adding at the end before the period the following: , including low

			 cost and effective diagnosis, treatment, and monitoring of tuberculosis, as

			 well as a reliable drug supply, and a management strategy for public health

			 systems, with health system strengthening, promotion of the use of the

			 International Standards for Tuberculosis Care by all care providers,

			 bacteriology under an external quality assessment framework, short-course

			 chemotherapy, and sound reporting and recording systems; and

				(2)by adding after

			 paragraph (5) the following new paragraph:

					

						(6)Stop tb

				strategyThe term Stop

				TB Strategy means the strategy described in the Global Plan to Stop TB

				2006–2015: Actions for Life, a comprehensive plan developed by the Stop

				Tuberculosis Partnership that sets out the actions necessary to achieve the

				millennium development goal of cutting tuberculosis deaths and disease burden

				in half by

				2015.

						.

				(f)Annual

			 reportSection 104A(e)(2)(C)(iii) of the Foreign Assistance Act

			 of 1961 (22 U.S.C. 2151b–2(e)(2)(C)(iii)) is amended by adding at the end

			 before the semicolon the following: , including the percentage of such

			 United States foreign assistance provided for diagnosis and treatment of

			 individuals with tuberculosis in countries with the highest rates of

			 tuberculosis, as determined by the World Health Organization

			 (WHO).

			(g)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 President not less than $225,000,000 for fiscal year 2007 and not less than

			 $260,000,000 for fiscal year 2008 to carry out section 104B of the Foreign

			 Assistance Act of 1961 (22 U.S.C. 2151b–3), as amended by subsections (a)

			 through (e) of this section.

			4.Authorization of

			 appropriations for global tuberculosis activities of the Centers for Disease

			 Control and PreventionFor the

			 purpose of carrying out global tuberculosis activities through the Centers for

			 Disease Control and Prevention, there are authorized to be appropriated

			 $30,000,000 for fiscal year 2007 and such sums as may be necessary for fiscal

			 year 2008. Such authorization of appropriations is in addition to other

			 authorizations of appropriations that are available for such purposes. Amounts

			 appropriated pursuant to the authorization of appropriations under this section

			 shall remain available until expended.

		

